Citation Nr: 0103515	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1958 to 
August 1961.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision from the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for a back injury.  

The November 1999 Board decision reopened the claim and 
remanded the case to obtain additional medical records and a 
VA examination and medical opinion.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence includes a current diagnosis of a 
back disability.  

2.  After three physical examinations of the veteran and 
three reviews of the veteran's entire medical records, a VA 
examiner related a current back disability to an October 1960 
fall from a truck in service.  


CONCLUSION OF LAW

A back disability was incurred in active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and post-
service medical records from the identified health care 
providers or confirmed that the post-service medical records 
were unavailable.  The veteran received several VA 
examinations, filed numerous lay statements with the RO, and 
provided sworn testimony at a hearing.  The VA has fulfilled 
its duty to assist the veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that a back disability was contracted in the 
line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
The veteran must present medical evidence of a current back 
disability, of incurrence or aggravation of a back disability 
in service, and of a nexus between an in-service back 
disability and the current back disability.  See Epps v. 
Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Against service connection, the veteran failed to report back 
problems at the December 1960 reenlistment examination, just 
two months after the fall from the truck.  Then, in September 
2000, a VA medical consultant related the veteran's current 
back disability to two post-service construction injuries 
rather than to service.  The September 2000 consultant opined 
that it was unlikely that a significant back injury could 
have abated by the end of service and then reappeared eight 
years later.  

In support of service connection, the medical evidence 
includes a diagnosis of a current back disability, which a VA 
examiner and the veteran related to an October 1960 fall from 
a truck in service.  At three VA examinations in April 2000, 
June 2000, and July 2000, the VA examiner reviewed the 
veteran's medical records and opined that the October 1960 
fall from a truck in service caused the veteran's current 
back pathology.  Noting an October 1960 visit to the clinic 
the day after the veteran fell from a truck, the VA examiner 
opined that ample evidence supported conclusion that the in-
service fall initiated spondylolisthesis and disc bulging at 
L5, which caused facet hypertrophy, which in turn caused the 
veteran's current anterolisthesis and foraminal stenosis.  
The VA examiner indicated that the back disability incurred 
in service was later aggravated by lifting accidents at 
construction jobs after service.  The Board concurs with the 
VA examiner's opinion that the veteran failed to report 
continuing back problems at the reenlistment examination 
because he wanted to continue in service.  Although the 
September 2000 supplemental statement of the case cites 
Godfrey v. Brown, 7 Vet. App. 398 (1995), to indicate that a 
credible veteran would mention a disability at a military 
examination, that case narrowly addresses the failure to 
report hearing problems at separation from service.  The 
current case is entirely different because the veteran was 
motivated to avoid medical disqualification at reenlistment.  
In any event, the veteran showed continuity of symptomatology 
because he testified to having back pain since the fall from 
the truck in service.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against 
entitlement to service connection for a back disability.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a back disability is 
granted.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

